Citation Nr: 0601600	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  04-12 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for falciparum malaria. 

2.	Entitlement to service connection for skin condition of 
the feet. 


REPRESENTATION

Veteran represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel





INTRODUCTION

The veteran had active military service from July 1968 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for falciparum malaria and 
for a skin condition of both feet (jungle rot). 


FINDINGS OF FACT

1.  The competent medical evidence of record does not show a 
current diagnosis of falciparum malaria.

2.  The competent medical evidence of record does not show a 
current diagnosis of skin condition of the feet.


CONCLUSIONS OF LAW

1.  Falciparum malaria was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2005).

2.  A skin condition of the feet was not incurred or 
aggravated during service. 38 U.S.C.A. §§ 1110, 5103-5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005).  The legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the veteran received VCAA notification 
prior to the initial unfavorable agency decision on September 
2003.  The RO provided the veteran VCAA letter notice to his 
claim for service connection in a letter dated July 2003, 
which informed him that he could provide evidence or location 
of such and requested that he provide any evidence in his 
possession.  In addition, the February 2004 statement of the 
case (SOC) provided the veteran with a summary of the 
evidence, the applicable law and regulations and a discussion 
of the facts of the case.  The VCAA letter and the SOC 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Veteran's Center, service department, 
Social Security, and other federal agencies.  He was advised 
that it was his responsibility to either send records 
pertinent to his claim, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  It is the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

In the present case, with respect to the claim for service-
connection of malaria, the evidence includes the service 
medical records and a VA examination dated July 2003.  As a 
VA examination is of record, the Board finds no further VA 
examination necessary in this case.  

With respect to the claim for service-connection for a skin 
condition of the feet, the veteran requested but was not 
granted a VA examination.  In a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based on a review of the evidence of record 
if VA determines it is necessary to decide the claim.  A 
medical examination is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (A) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(B) establishes that the veteran suffered an event, injury or 
disease in service, or has a disease listed in § 3.309, § 
3.313, § 3.316, and § 3.317 manifested during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4).  

In the present case, the veteran claims that he currently has 
a skin condition of the feet, referred to as jungle rot.  
However, the veteran did not provide any evidence of a 
current diagnosis or symptoms of the skin condition, there is 
no evidence or records that the skin condition was present 
inservice, or that the skin condition can be associated with 
service.  Despite the RO's repeated requests for verification 
of the existence of a skin condition, the veteran has not 
submitted any evidence or information to support his 
assertions.  The veteran's mere assertions, without any other 
support, do not meet the criterion of 38 C.F.R. § 
3.159(c)(4), which would trigger the duty to provide a VA 
medical examination.  Thus, even though there is not a VA 
examination in the record relating to the skin condition of 
the feet, the VA has fulfilled its duty to assist.   

It does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  In light of the foregoing, the Board 
is satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issues 
on appeal is required to comply with the duty to assist under 
the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Service Connection

The veteran claims service connection for malaria and a skin 
condition of the feet.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The CAVC has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence showing: (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Malaria

The veteran states that he contracted malaria while serving 
in Vietnam.  The veteran reports that since leaving Vietnam, 
he has experienced intermittent episodes of fever and night 
sweats related to a malarial disease. 

The service medical records show that the veteran was treated 
for acute falciparum malaria from April 1969 to June 1969.  
At the time the veteran was diagnosed with malaria, he was 
also diagnosed with hereditary non-spherocytic hemolytic 
anemia of the glucose-six-phosphate dehydrogenase deficiency 
type.  Due to this condition, the veteran was at risk of 
further hemolytic episodes whenever re-challenged by the 
drugs commonly used in the prophylaxis and treatment of 
malaria.  In June 1969, the medical board recommended that 
the veteran be sent to full duty in area where the use of 
anti-malarial prophylactic drugs was not indicated.  The 
service medical records, including the report of separation 
examination, do not indicate any further complications 
related to malaria. 

Post-service, the record does not contain any medical 
evidence showing that the  veteran was treated or diagnosed 
with malaria after service.  In a July 2003 VA examination, 
diagnostic and clinical tests results showed an absence of 
IGG immune globulins to malaria.  The examiner reported that 
there was no immunological evidence of currently active 
malaria, and that the veteran's complaints of fevers and 
night sweats were of an undetermined etiology.

Although the record shows satisfactory evidence of treatment 
for malaria in service, service connection cannot be granted 
if there is no present disability.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303, 3.304, 3.306.  The CAVC has held that a 
condition or injury occurred in service alone is not enough; 
there must be a current disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In the absence of proof of a present disability or 
diagnosis of a disease, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the 
VA examiner and clinical tests show that the veteran does not 
currently have malaria. 

The Board notes the veteran's argument that he has malaria.  
This determination, however, is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the competent medical evidence of record, which does not show 
that the veteran has a current disability or diagnosis.  A 
competent medical expert makes this opinion and the Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The Board also recognizes the veteran's argument that he is 
unable to travel to countries where malaria is prevalent.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  However, the inability 
to travel is not a recognized disability for purposes of VA 
compensation. 

The Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence is against the veteran's 
claim for service connection for falciparum malaria.  The 
Board considered the doctrine of reasonable doubt, but finds 
that the record does not provide an approximate balance of 
negative and positive evidence on the merits.  Therefore, the 
claim is denied.  



Skin Condition of the Feet

The veteran claims he has a skin condition of the feet, known 
as jungle rot.  The veteran contends that he developed his 
skin condition under combat conditions in Vietnam.  Though 38 
C.F.R. § 1154(b) entitles veterans who have engaged in combat 
to a presumption that the claimed injuries were incurred in 
service, the veteran is still required to bring forth 
evidence of a current disability and of a medical nexus 
between the current disability and service.  38 C.F.R. § 
1154(b) (2005), see generally Caluza v. Brown, 7 Vet. App. 
498, 510-11 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table).  

Personnel records show that the veteran's primary MOS was as 
a mortar man in the United States Marine Corps (USMC), and 
that he was awarded the National Defense Service Medal and 
the Vietnam Service Medal.  Given the veteran's MOS and his 
service in the USMC in Vietnam, the Board accepts that the 
veteran was engaged in combat and § 1154(b) applies, that is, 
that the veteran had a skin problem with his feet in service.  
However, the provisions of § 1154(b) only provide an 
evidentiary presumption concerning events in service.  
Section 1154(b) does not provide a substitute for a causal 
nexus between a combat service injury or disease and a 
current disability.  Wade v. West, 11 Vet. App. 302, 305 
(1999).  As the veteran has not presented any evidence 
demonstrating a current skin condition or a nexus between any 
present condition and service, the application of § 1154(b) 
does not satisfy the evidentiary requirements to establish 
entitlement to service connection. 

The service medical records, including the reports of 
entrance and separation examinations, did not contain a 
complaint, finding, or history of skin condition of the feet.

The veteran does not offer any lay or medical evidence to 
support his claim of a skin condition of the feet.  As was 
previously stated, the veteran requested, but was not granted 
a VA examination.  The Board has considered the veteran's 
statements that it is his opinion that his skin condition of 
the feet is related to service.  However, while the veteran 
is competent as a lay person to report that on which he has 
personal knowledge, he is not competent to offer medical 
opinion as to cause or etiology of the claimed disability as 
there is no evidence of record that the veteran has 
specialized medical knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).
 
In the present case, the Board declines to obtain a medical 
opinion with respect to the claim of service connection for 
the veteran's skin condition of the feet because there is no 
evidence of pertinent disability in service or a current 
condition.  Thus, there is no true indication that the 
condition is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  In view of the absence of 
abnormal findings in service and the negative examination 
performed at separation from service, any opinion relating a 
current skin condition of the feet, even if it were present, 
to service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2004).  
The duty to assist is not invoked, even under Charles, where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim."  38 USCA 5103A(a)(2).

The Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence is against the veteran's 
claim for service connection for skin condition of the feet.  
The Board considered the doctrine of reasonable doubt, but 
finds that the record does not provide an approximate balance 
of negative and positive evidence on the merits.  Therefore, 
the claim is denied.  




ORDER

Service connection for falciparum malaria is denied.

 Service connection for skin condition of the feet is denied. 




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


